Citation Nr: 0916030	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-30 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a February 28, 1973, rating decision involved clear 
and unmistakable error (CUE) in evaluating the residuals of 
shell fragment injuries to the right arm, left arm, right 
upper thigh, and left thoracic area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to October 1970 and from November 1974 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An unappealed February 28, 1973, rating decision 
established service connection for residual scars to the 
right upper thigh, right and left arm, and the left thoracic 
area and assigned each a 0 percent rating.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before VA or that VA 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The February 28, 1973, rating decision establishing service 
connection for residual scars to the right upper thigh, right 
and left arm, and the left thoracic area and assigning 0 
percent ratings was not clearly and unmistakably erroneous 
and is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  

CUE
Pertinent Laws and Regulations

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2008).  
The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

Regulations Applicable in February 1973:

Effect of missiles.  Through and through wounds 
and other wounds of the deeper structures almost 
invariably destroy parts of muscle groups and 
bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle 
sheath.  Thus, the muscles no longer work 
smoothly but pull against fascial planes and 
other muscles with which they are fused, so that 
delicate, coordinated movements are interfered 
with and there is loss of strength.  After 
prolonged exertion the stresses and strains due 
to these disarrangements bring about fatigue and 
pain, thus further interfering with the function 
of the part.  38 C.F.R. § 4.47 (1972).

Scars.  As to the residuals of wounds not chiefly 
characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of 
the disability and the starting point for 
physical examination is the superficial scar.  An 
accurate and full description of the scar must be 
furnished by the medical examiner, so that the 
disability from it may be intelligently 
visualized and evaluated.  Its location, length, 
width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or 
nonadherent; whether it involves or distorts 
neighboring orifices; whether it is exerting 
traction or limiting normal motion of the parts 
involved; whether there is ankylosis of 
contiguous joints; whether there is bone or 
muscle loss, or muscle hernia, and, if so, to 
what extent and how productive of interference 
with normal functions; whether there is 
associated lesion of a peripheral nerve (the 
nature and effects to be depicted by a 
neurologist, wherever possible).  38 C.F.R. 
§ 4.48 (1972).

Deeper structures.  A description of the 
residuals of such a wound in terms of one or more 
superficial scars does not, however, evidence the 
application of medical knowledge and observation 
to the extent required.  The whole track of the 
missile should be envisaged in its passage 
through skin, muscle, and fascial planes, and 
also any bone or nerve involvements either 
evidenced as disability or as inevitably 
resulting from the course of the missile.  The 
military records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.  Particular 
attention should be given to tracing the 
complaints of claimants to their physical basis.  
38 C.F.R. § 4.49 (1972).

Muscle injuries.  Disability from injuries of 
muscles presents a special problem.  Shrapnel and 
shell fragments and high velocity bullets may 
inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of 
disability from such muscle injuries are 
weakness, undue fatigue-pain, and uncertainty or  
incoordination of movement.  The physical factors 
are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic 
sheaths.  In those scar-bound muscles strength is 
impaired, the threshold of fatigue is lowered and 
delicate coordination is interfered with.  Skin 
scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring 
that is disabling.  When a joint is ankylosed the 
muscles acting on that joint take no rating; for 
example, intrinsic shoulder girdle muscles when 
the shoulder joint is ankylosed.  On the other 
hand, injured extrinsic shoulder girdle muscles 
take a rating to be combined with ankylosis of 
the shoulder joint because their damage impairs 
the compensatory scapular movements which then 
have increased importance.  In ankylosis of the 
knee, the muscles of the hamstring group, if 
injured, take a rating for their action as hip 
extensors, but one step lower than the estimated 
degree.  38 C.F.R. § 4.50 (1972).

Muscle weakness.  The conception of disability of 
a muscle or muscle group is based on the ability 
of the muscle to perform its full work and not 
solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which 
has no substantial excess of power or endurance 
to enable it to perform work by that movement is 
in effect a useless muscle for occupational 
efficiency.  Tests for ability to move adjacent 
joints are useless for estimation of the 
disability in cases of muscle injuries unless all 
the movements are required to be made against 
varying resistance (for example, with gravity, 
against gravity, against moderate resistance, 
against strong resistance) and compared with the 
sound side.  Comparative tests of endurance and 
of coordination are also needed.  Muscle injuries 
alone do not necessarily limit the movements of 
adjacent joints and these movements may be freely 
carried out by very weak muscles, or even by 
gravity alone without muscular participation as 
in extension of the elbow and in dropping the arm 
to the side.  38 C.F.R. § 4.51 (1972).

Muscle damage.  When an operative dissection is 
made in the area of old gunshot muscle wounds, as 
for nerve suture, removal of foreign body, 
excision of ragged scar, etc., the surgeon finds 
that the anatomical structures are so distorted 
that it is difficult or impossible to recognize 
the familiar muscle landmarks.  There is 
intermuscular fusing and binding and obliteration 
of fascial planes.  So-called penniform muscles 
have a type of structure which permits the 
maximum cross section of muscle tissues for the 
space occupied.  Most muscles of the extremities 
are of this type and these muscles often have 
their parallel aponeurotic sheaths welded 
together by scar tissue wherever the slanting 
muscle fibers which normally connect them have 
been destroyed.  The muscle fasciculu are found 
displaced in direction and their interspaces 
infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are 
called on to act with other muscles in a movement 
they can no longer work smoothly, pulling evenly 
on their normal insertions, but pull in part 
against fascial planes and other muscles with 
which they are fused, so that a part of their 
force is misdirected.  Both strength and 
endurance must necessarily be impaired, the 
threshold of fatigue lowered and delicate 
coordinate movements interfered with.  These 
changes are the real factors in all disabilities 
residual to healed muscle wounds.  38 C.F.R. 
§ 4.52 (1972).

Muscle patterns.  Every movement calls into 
action the muscles necessary for that movement 
constituting a definite muscle pattern which is 
invariable for that movement.  None of the 
muscles can be left out of action in performing 
the movement nor can any other muscle be called 
into play to execute the movement.  Every 
movement requires full efficiency, the full 
complement of muscles included in its specific 
pattern.  If 1, or more, of the group is injured 
or destroyed the efficiency of the movement is 
permanently impaired.  It is the distortion of 
the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of 
fascial planes and welding of aponeurotic sheaths 
that result in permanent residual disabilities.  
The typical symptoms associated with severe 
muscle injuries are:  Fatigue rapidly coming on 
after moderate use of the affected muscle groups; 
pain occurring shortly after the incidence of 
fatigue sensations, the type of pain being that 
which is characteristic of and normally 
associated with prolonged severe muscular effort 
(fatigue-pain); inability to make certain 
movements with the same degree of strength as 
before injury; uncertainty in making certain 
movements, particularly when made quickly.  When 
the subjective evidence in an individual case 
appears as the natural result of a pathological 
condition shown objectively, and particularly 
when consistent from time of first examination, 
i.e., when obviously not based upon information 
given to the claimant by previous examiners or 
relayed to him from the case file, it will be 
given due weight.  38 C.F.R. § 4.53 (1972).

Muscle groups.  Disabilities due to residuals of 
muscle injuries will be evaluated on the basis 
laid down in 38 C.F.R. § 4.55 and 4.56 and on the 
type pictures appended to the ratings listed.  In 
the following schemes the skeletal muscles of the 
body are divided for rating purposes into 23 
groups, in 8 anatomical regions: 4 groups for the 
shoulder girdle, 2 for the arm, 3 for the forearm 
and hand, 3 for the foot and leg, 3 for the 
thigh, 3 for the pelvic girdle, 3 for the trunk, 
and 2 for the neck.  The facial muscles will be 
rated in accordance with interference with the 
functions supplied by the cranial nerves.  Four 
grades of severity of disabilities due to muscle 
injuries are here recognized for rating purposes: 
slight, moderate, moderately severe and severe.  
The type pictures for these, as set forth in 
38 C.F.R. § 4.55 and 4.56, will be a basis for 
assigning ratings for each of the 23 muscle 
groups.  The type pictures are based on the 
cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of 
power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 
(1972).

Principles of combined ratings.  The following 
principles as to combination of ratings of muscle 
injuries in the same anatomical segment, or of 
muscle injuries affecting the movements of a 
single joint, either alone or in combination or 
limitation of the arc of motion will govern the 
ratings:  
(a) Muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, 
(4) leg and foot, will not be combined, but 
instead, the rating for the major group affected 
will be elevated from moderate to moderately 
severe, or from moderately severe to severe, 
according to the severity of the aggregate 
impairment of function of the extremity.  (b) Two 
or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating for 
ankylosis of that joint at an "intermediate" 
angle, except that with severe injuries involving 
the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis 
of the scapulohumeral joint.  Cases of an 
unusually severe degree of disability involving 
the shoulder girdle and arm or the pelvic girdle 
and thigh muscles wherein the evaluation under 
the criteria in this section appears inadequate 
may be submitted to Central Office for 
consideration under 38 C.F.R. § 3.321(b) of this 
chapter.  
(c) With definite limitation of the arc of 
motion, the rating for injuries to muscles 
affecting motion within the remaining arc may be 
combined but not to exceed ankylosis at an 
"Intermediate" angle.  (d) With ankylosis of the 
shoulder, the intrinsic muscles of the shoulder 
girdle (Groups III or IV) are out of commission 
and carry no rating for injury however  severe.  
The extrinsic muscles (Groups I and II) which act 
on the shoulder as a whole, may, if severely 
injured, elevate the rating to ankylosis at an 
unfavorable angle.  
(e) With ankylosis of the knee, the hamstring 
muscles (Group XIII) may, if severely injured, 
receive the rating for the moderately severe 
degree of disability as a maximum in combination, 
and corresponding values for less severe 
injuries, the major function of these muscles 
being hip extension.  
(f) With disability such as flail joint, 
ankylosis, faulty union, limitation of motion, 
etc., muscle injuries affecting function at a 
lower level may be separately rated and combined, 
always reserving the maximum amputation rating 
for the most severe injuries.  
(g) Muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55 (1972).

Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma.  
(a) Slight (insignificant) disability of muscles.  
Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  
History and complaint.  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results.  No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals.  
Objective findings.  Minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or 
of impaired tonus.  No significant impairment of 
function and no retained metallic fragments.  
(b) Moderate disability of muscles.  
Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement 
or of prolonged infection.  
History and complaint.  Service department record 
or other sufficient evidence of hospitalization 
in service for treatment of wound.  Record in the 
file of consistent complaint on record from first 
examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by 
injured muscles.  
Objective findings.  Entrance and (if present) 
exit scars linear or relatively small and so 
situated as to indicate relatively short track of 
missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to 
insure validity of tests.)  
(c) Moderately severe disability of muscles.  
Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of 
small size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.  
History and complaint.  Service department record 
or other sufficient evidence showing 
hospitalization for prolonged period in service 
for treatment of wound of severe grade.  Record 
in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
to production standards is to be considered, if 
present.  
Objective findings.  Entrance and (if present) 
exit scars relatively large and so situated as to 
indicate track of missile through important 
muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
(d) Severe disability of muscles.  
Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, 
or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and sloughing 
of soft parts, intermuscular binding and 
cicatrization.  History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.  
Objective findings.  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound 
side or of coordinated movements show positive 
evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not 
present but a diminished excitability to Faradism 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group 
of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true 
skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the 
track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle 
following simple piercing by a projectile 
(progressive sclerosing myositis), may be 
included in the severe group if there is 
sufficient evidence of severe disability.  
38 C.F.R. § 4.56 (1972).

Scars, disfiguring, head, face or 
neck.  
Ratin
g
Complete or exceptionally repugnant 
deformity of one side of face or 
marked or repugnant bilateral 
disfigurement


50
Severe, especially if producing a 
marked and unsightly deformity of 
eyelids, lips, or auricles

30
Moderate; disfiguring
10
Slight
0
38 C.F.R. § 4.118, Diagnostic Code 7800 (1972).

Scars, superficial, tender and  
painful on objective demonstration.  
10
NOTE. The 10 percent rating will be 
assigned, when the requirements are 
met, even though the location may be 
on tip of finger or toe, and the 
rating may exceed the amputation 
value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7804 (1972).

Factual Background and Analysis

Service treatment records show the Veteran sustained 
penetrating wounds to the neck, right forearm, left arm, and 
right hip when he was hit by mortar fragments on January 6, 
1968.  There was no nerve or artery involvement.  A January 
6, 1968, X-ray examination revealed no right hip or thigh 
fracture with one moderately deep, small fragment anterior to 
the upper femoral shaft.  There was one superficial fragment 
to the medial side of the right proximal forearm, small 
superficial fragments to the medial side of the left distal 
and upper arm, and a fragment to the left lateral chest wall.  
A clinical record cover sheet noted debridement of the 
extremities on January 7, 1968, and suture of the extremities 
on January 11, 1968.  A January 9, 1968, X-ray examination 
revealed a superficial fragment to the lateral mid right arm 
and a deeper fragment to the proximal forearm.  A January 10, 
1968, report noted the right arm wound was opened under local 
anesthesia and irrigated.  A January 14, 1968, report noted 
the Veteran was discharged to his unit after removal of 
sutures from his neck with light duty for one week.  The 
remainder of the sutures were to be removed in five days.

VA examination in September 1972 revealed a 3/4 inch by 3/4 inch 
well-healed scar to the right upper lateral thigh.  There 
were small pinpoint scars to the left lateral thoracic area 
and right and left arms that were barely visible. 

A February 28, 1973, rating decision established service 
connection for residual scars to the right upper thigh, right 
and left arm, and the left thoracic area and assigned each a 
0 percent rating.  The Veteran was notified of the 
determination, but did not appeal.

In correspondence dated in September 2005 the Veteran 
asserted that the February 1973 rating decision was clearly 
and unmistakably erroneous in not rating the muscle injuries 
to muscle groups IV, VI, VIII, and XIII.  It was further 
asserted that all muscle injuries with debridement should be 
rated no less than moderately severe under 38 C.F.R. § 4.56.  
In his substantive appeal he stated his wounds were more than 
mere flesh wounds and that the fragments were deep 
penetrating.  He noted that service treatment records showed 
all the wounds were debrided and that there was delayed 
closure.  He stated there were retained foreign bodies 
throughout the wound sites.

Upon consideration of all applicable law and fact, the Board 
finds there is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions applicable at the time of the February 
1973 decision were incorrectly applied such that the outcome 
of the claim would have been manifestly different but for the 
error.  Although the Veteran's residuals of shell fragment 
injuries to the right arm, left arm, right upper thigh, and 
left thoracic area were obviously rated erroneously under 
diagnostic code 7800 (these scars do not involve the head, 
face, or neck), the evidence of record in February 1973 is 
not undebatable that the muscle injuries were more than 
slight.  There is also no evidence that these residual 
superficial scars were tender or painful on objective 
demonstration.  

The applicable regulations in February 1973 did not provide, 
as asserted by the Veteran, that all muscle injuries with 
debridement should be rated no less than moderately severe 
under 38 C.F.R. § 4.56.  In fact, the regulations provided 
that the type of disability pictures were to be based on the 
cardinal symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective evidence 
of muscle damage and the cardinal signs of muscle disability 
(loss of power, lowered threshold of fatigue and impairment 
of coordination).  See38 C.F.R. § 4.54 (1972).  A slight 
disability of muscles was considered to be a type of simple 
missile wound of muscle without debridement with objective 
findings of a minimal scar with no significant impairment of 
function and no retained metallic fragments.  See38 C.F.R. 
§ 4.56(a) (1972).  

Although the service treatment records indicate debridement 
of the extremities with X-ray findings of metallic fragments, 
it is unclear based upon the evidence of record in February 
1973 whether the debridement of the extremities in January 
1968 involved actual debridement of the muscle as opposed to 
other tissue and whether any metallic fragments were retained 
after the wounds were repaired.  It is clear, however, that 
there was no debridement to the left lateral chest wall wound 
and that there was no evidence of significant impairment of 
function as a result of the wounds to the left thoracic area, 
the left and right arms, and the right upper thigh.  While X-
rays in January 1968 revealed one fragment to the thigh that 
was moderately deep and a fragment to the proximal forearm 
that was deeper than the other superficial arm wound, it is 
not undebatable that the evidence of record in February 1973 
was indicative of a deep penetrating wound.  There was no 
evidence at that time of one or more of the cardinal symptoms 
of muscle wounds such as fatigue or fatigue-pain after 
moderate use.  There was also no evidence these wounds 
resulted in any signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus or of definite 
weakness or fatigue in comparative tests.  

The service treatment records, in fact, show the Veteran was 
discharged to his unit with restrictions only for light duty 
for one week.  There was no evidence of any muscle impairment 
to the right thigh, the left or right arms, or the left 
lateral thoracic area upon VA examination in September 1972.  
The right upper lateral thigh scar at that time was well 
healed and the small pinpoint scars to the left lateral 
thoracic area and the right and left arms were barely 
visible.  Therefore, it is not undebatable based upon the 
evidence then of record that these wounds involved more than 
slight injuries to the applicable muscles.

To the extent that the Veteran claims later medical 
examinations revealed retained metallic fragments, the Board 
finds this matter is not based upon the evidence of record in 
February 1973.  While more extensive examinations in 
September 1972 may have revealed retained metallic fragments, 
a claim that VA violated a duty to assist does not constitute 
CUE.  The assertions that the evidence of record in February 
1973 warranted a higher rating is no more than a disagreement 
as to how the evidence was weighed or evaluated and is not 
CUE.  Therefore, the Board finds that the February 28, 1973, 
rating decision was not clearly and unmistakably erroneous 
and is final.


ORDER

A February 28, 1973, rating decision was not clearly and 
unmistakably erroneous in evaluating the residuals of shell 
fragment injuries to the right arm, left arm, right upper 
thigh, and left thoracic area; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


